NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 19a0553n.06

                                          No. 18-5485

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                        )                      FILED
                                                        )                 Oct 31, 2019
                                                        )            DEBORAH S. HUNT, Clerk
 JAMES RANDY WILLIAMS,                                  )
                                                        )
        Plaintiff-Appellant,                            )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
 v.                                                     )      COURT FOR THE MIDDLE
                                                        )      DISTRICT OF TENNESSEE
 GRAPHIC PACKAGING INTERNATIONAL,                       )
 INC.,                                                  )
                                                        )
        Defendant-Appellee.                             )


BEFORE: GIBBONS, ROGERS, and STRANCH, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge.              James “Randy” Williams worked as a

department manager for Graphic Packing International, Inc., from 2011 to 2015. In 2015, his

employment was terminated after an internal investigation revealed that Williams had been using

manipulative and coercive tactics to control his employees and prevent them from communicating

with upper management. His termination took place shortly after his return from medical leave

for treatment of prostate cancer. He sued under the Americans with Disabilities Act, Tennessee

Disability Act, Genetic Information Non-Discrimination Act, Age Discrimination in Employment

Act, Tennessee Human Rights Act, Family Medical Leave Act, and the Employee Retirement

Income Security Act, alleging that he was fired because of his illness and age. Graphic Packaging

asserts that Williams was terminated because his treatment of his employees violated the
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


company’s Core Values. The district court granted summary judgment to Graphic Packaging on

all claims. Williams now appeals.

       Because Williams has failed to demonstrate that Graphic Packaging’s proffered reason for

his termination is mere pretext, we affirm the district court’s grant of summary judgment on his

discrimination claims. Williams has likewise failed to demonstrate that Graphic Packaging

required him to divulge genetic information, retaliated against him for utilizing his company-

provided medical leave, or failed to provide a reasonable accommodation.

                                                  I.

       James “Randy” Williams (“Williams”) worked for Graphic Packaging International, Inc.,

(“Graphic Packaging”) as a department manager from September 2011 until December 2015. He

was hired at the age of fifty-five. He consistently received positive performance evaluations for

meeting and exceeding production goals, including that “[d]irect reports respect[ed] and trust[ed]

him” and that he “demonstrate[d] superior communication skills and work[ed] to truly understand

someone’s opinions and needs.”

       Williams was “second in command” over operations at the facility and supervised four

managers: Tasha Pack (“Pack”), Sandy Williams (“Sandy”), Jackie Miles (“Miles”), and Tony

Sewell (“Sewell”). In numerous performance evaluations, Williams was told that he needed to

improve his relationship with these managers.            Performance evaluations indicated that

“[a]ssociates [felt] like [he] stare[d] them down at times or [felt] like what they ha[d] to say [wa]s

not important. Learning to approach associates in an open manner w[ould] greatly help improve

the impression that some g[o]t from [him].” Another evaluation warned that “[p]eople need[ed]

to see that [he could] communicate in an open, nonthreatening manner. . . . [D]irect reports sa[id]

there [wa]s no need in disagreeing with [him] because [he was] ‘always’ right.” DE 24-4,



                                                -2-
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


Performance Evaluation, Page ID # 197. Williams was told to communicate “without withholding

any information,” and that his employees reportedly felt “that they c[ould]n’t express their ideas

to [him] without being shot down because [he was] always right.” DE 24-5, Performance

Evaluation, Page ID # 213.

       In late 2014 or early 2015, Williams informed his supervisor and Plant Manager, Eddie

Lee (“Lee”), that he had been diagnosed with prostate cancer for the second time. In September

2015, Williams requested time off for treatment, and then told his four subordinates, Pack, Sandy,

Miles, and Sewell, about his illness and anticipated leave. Williams was on leave from September

14, 2015, until November 23, 2015, with Pack assuming his duties as department manager.

       While Williams was on medical leave, Graphic Packaging’s leadership became aware of

numerous accusations against him concerning inappropriate treatment of employees. During

Pack’s tenure as interim department manager, Lee noted that Pack was not communicating with

him regularly. At a meeting with Lee in mid-November, Pack revealed that she was afraid to

communicate with Lee because Williams had told her that Lee thought that she was a weak

supervisor and had consequently rejected her requests for training opportunities and a company

credit card. According to Pack, Williams had also told her that Lee “thought [she] was weak, he

didn’t think women could be in supervisor/management roles, [or] taken seriously.” DE 24-10,

Pack Dep., Page ID # 334.

       Pack also made allegations about Williams’s treatment of her and the other management.

Williams allegedly frequently humiliated his subordinates by berating them in front of other

employees. Pack reported that Williams said that he “owned” her and that she, along with the

other supervisors, had “targets on their backs” and could not trust management. DE 24-7,

Investigation Report, Page ID # 256, 262; DE 24-2, Lee Dep., Page ID # 163–64; DE 24-10, Pack



                                              -3-
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


Dep., Page ID # 332, 348–49. As part of his comment that he “owned” Pack, he reportedly

informed her that she was “on call” 24/7. DE 24-7, Investigation Report, Pack Email, Page ID #

262. Williams had also cheated on a mandatory safety training test.

       Lee subsequently notified Graphic Packaging’s HR manager, Steve Flatt, of the

accusations. During subsequent interviews with Pack, she reiterated her claims against Williams.

According to Pack, she had also made requests for further career development, such as training

opportunities rejected by Williams, who told her that Lee would not approve them.

       Williams was suspended, pending further investigation, on December 2, 2015. (Graphic

Packaging cited Williams’s alleged violations of the company’s Core Values, which Williams

signed as acknowledging he had read on September 27, 2011. Those Core Values are: (1) integrity;

(2) respect; (3) accountability; (4) relationships; and (5) teamwork.

       As part of his continuing investigation into the accusations against Williams, Flatt asked

other supervisors who reported to Williams to provide an overview of their professional

relationship with Williams. Those supervisors similarly reported that Williams had told them that

they had “targets on their back” and that he “owned” them. DE 31, Plaintiff Responses to Material

Facts, Page ID # 955-56; DE 24-7, Investigation Report, Sewell Email, Page ID # 267. One

employee reported that Williams required him to stay over an hour after the end of his shift in

order to “show that he could[.]” DE 24-7, Investigation Report, Miles Email, Page ID # 263.

There were also numerous incidents in which Williams allegedly dissuaded his employees from

speaking with plant management. In one instance in which a supervisor actually complained to

HR about the working conditions, after HR approached him independently, Williams approached

the supervisor “the next day . . . about [his] going to HR.” DE 24-7, Investigative Report, Sewell

Email, Page ID # 267. Within two weeks of that conversation, the supervisor was reassigned to



                                                -4-
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


the night shift. One employee reported: “[F]or the last four years I have not looked forward to

coming to work under these conditions. But I also have a family to support and tried to make the

best of it.” Id. at 263.

         On December 7, 2015, Flatt conducted his first interview with Williams by phone.

Williams admitted that he received “assistance” on his safety training test. He also admitted that

he had spread a rumor to Pack that Lee had molested his daughter. Williams denied ever having

threatened to fire his employees, yelled at them, or told them that he “owned” them. Flatt

interviewed Williams again on December 8, 2015, and confronted him regarding text message

evidence he had of Williams having told other employees about the rumor concerning Lee and his

daughter. Williams said that he had forgotten about those text messages when he first spoke with

Flatt.

         Williams has conceded that his conduct violated Graphic Packaging’s Core Values. He

admitted in his deposition that he told his subordinates that he “owned” them; that he discussed an

employee’s pay information with another employee; that he told employees about an

unsubstantiated rumor that Lee had molested his own daughter; that he cheated on a mandatory

safety exam; and that he told his subordinates not to speak to plant management.

         After Graphic Packaging terminated Williams’s employment, citing his violations of the

company’s Core Values, Williams timely filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”) and filed a complaint on November 1, 2016,

claiming that he was fired because of his illness and age. Williams claims that Graphic Packaging

(1) violated the Americans with Disabilities Act (“ADA”), Tennessee Disability Act (“TDA”),

Age Discrimination in Employment Act (“ADEA”), Tennessee Human Rights Act (“THRA”), and




                                               -5-
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


Family and Medical Leave Act (“FMLA”)1 by discriminating against him because of his taking

time off for cancer treatment; (2) violated the Employee Retirement Income Security Act

(“ERISA”) by discriminating against him for taking time off for cancer treatment; (3) violated the

Genetic Information Nondiscrimination Act (“GINA”) by inquiring as to Williams’s familial

history with cancer; and (4) failed to provide a reasonable accommodation upon Williams’s return

from leave. Graphic Packaging argued in response that Williams was terminated for violating the

company’s Core Values by using fear, intimidation, and manipulation to manage his subordinates.

On May 8, 2018, the district court granted Graphic Packaging’s motion for summary judgment

and dismissed the lawsuit. Williams timely appealed.

                                                      II.

                                                      A.

        This court reviews a district court’s grant of summary judgment de novo. Sommer v. Davis,

317 F.3d 686, 690 (6th Cir. 2003). Summary judgment is appropriate when there is no genuine

issue of material fact and the moving party is entitled to judgment as a matter of law. El Camino

Res. Ltd. v. Huntington Nat’l Bank, 712 F.3d 917, 922 (6th Cir. 2013) (citing Fed. R. Civ. P. 56(c)).

This court considers the “pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits,” and draws all reasonable inferences in favor of the nonmoving

party. Nat’l Enters., Inc. v. Smith, 114 F.3d 561, 563 (6th Cir. 1997).




1
  Williams erroneously claims that “the district court found [he] carried his burden with respect to FMLA
retaliation, from which [Graphic Packaging] did not appeal.” CA6 R. 19, Appellant Br., at 26. In fact, the
court found that it did “not have sufficient basis to conclude that Defendant’s termination decision . . . was
pretextual for retaliating against Plaintiff for exercising his FMLA rights, especially after Plaintiff utilized
FMLA rights for cancer treatment with Defendant’s approval” and consequently “dismiss[ed] Plaintiff’s
FMLA retaliation claims and GRANT[ED] Defendant’s motion for summary judgment.” DE 44, Opinion,
Page ID # 1085. On appeal, Graphic Packaging clearly argues that Williams has failed to demonstrate that
his employment was terminated based on discrimination for his taking medical leave.

                                                     -6-
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


       Where the non-moving party “fails to make a showing sufficient to establish the existence

of an element essential to that party’s case, and on which that party will bear the burden of proof

at trial[,]” the moving party is entitled to judgment as a matter of law. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). The evidence must be sufficient such that a jury could reasonably find

for the nonmoving party. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003).

                                                 B.

       Williams first argues that the district court incorrectly dismissed his claim that Graphic

Packaging violated the ADA, TDA, ADEA, THRA, and FMLA by discriminating against him

because of his taking time off for his cancer treatment.

       All of Williams’s claims under the ADA, TDA, ADEA, THRA, and FMLA rely on the

same burden-shifting analysis. Lefevers v. GAF Fiberglass Corp., 667 F.3d 721, 724–25 (6th Cir.

2012) (applying the same burden-shifting analysis to claims brought under the THRA and ADEA);

Donald v. Sybra, Inc., 667 F.3d 757, 761 (6th Cir. 2012) (“There is no doubt that this Court applies

the McDonnell Douglas burden-shifting framework to FMLA retaliation suits when the plaintiff

produces indirect evidence of a causal connection between the protected activity and the adverse

employment action.”).

       Both Title I of the ADA and the Tennessee Disability Act prohibit employers from

discriminating against a “qualified individual on the basis of disability in regard to job application

procedures, the hiring, advancement, or discharge of employees, employee compensation, job

training, and other terms, conditions and privileges of employment.” 42 U.S.C. § 12112(a); see

Tenn. Code Ann. § 8-50-103(b) (“There shall be no discrimination in the hiring, firing and other

terms and conditions of employment . . . of any private employer, against any applicant for

employment based solely upon any physical, mental or visual disability of the applicant . . .”). If a



                                                -7-
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


plaintiff establishes a prima facie case, the burden then shifts to the defendant to provide a

legitimate, non-discriminatory reason for the adverse action. Ferrari v. Ford Motor Co., 826 F.3d

885, 891-92 (6th Cir. 2016) (citation omitted). If the defendant successfully articulates such a

legitimate reason, then the burden once again shifts back to the plaintiff to demonstrate that the

defendant’s legitimate reason is nothing more than mere “pretext for unlawful discrimination.” Id.

       The parties do not dispute that Williams has made a prima facie claim of discrimination.

In response, Graphic Packaging argues and presents evidence that it terminated Williams’s

employment because he violated the company’s Core Values. “[V]iolations of company policies,

poor managerial skills, or leadership failures are legitimate, non-discriminatory reasons for

disciplining or discharging an employee.” Howley v. Fed. Express Corp., 682 F. App’x 439, 446

(6th Cir. 2017) (citing Idemudia v. J.P. Morgan Chase, 434 F. App’x 495, 502 (6th Cir. 2011)).

Thus, Williams must demonstrate that Graphic Packaging’s stated reason for his termination was

pretextual, which requires “showing that the proffered reason (1) has no basis in fact, (2) did not

actually motivate the defendant’s challenged conduct, or (3) was insufficient to warrant the

challenged conduct.” Wexler v. White’s Fine Furniture, Inc., 317 F.3d 564, 576 (6th Cir. 2003)

(en banc) (citation omitted). Because Williams’s evidence of pretext is insufficient to meet this

burden, we affirm the district court’s grant of summary judgment on his discrimination claims.

                                                1.

       Williams produces no evidence that Graphic Packaging’s “proffered bases for [his]

discharge never happened, i.e., that they are factually false.” Hedrick v. W. Reserve Care Sys.,

355 F.3d 444, 460 (6th Cir. 2004). The evidence demonstrates that Graphic Packaging terminated

Williams’s employment after receiving complaints from an employee, which were later

corroborated by interviews with fellow employees, an internal investigation, and depositions from



                                               -8-
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


Graphic Packaging upper management, Human Resources employees, and employees who

reported to Williams. The record reflects that Williams violated Graphic Packaging’s Core Values

by mistreating employees both publicly and privately, limiting access to upper management, and

propagating troubling and salacious rumors concerning upper management. Williams has even

admitted that he committed at least some of the acts which so clearly violated Graphic Packaging’s

Core Values.

                                                 2.

       Williams contends that, even if the underlying facts of the proffered explanation are true,

the proffered reason did not really motivate his termination. To succeed, Williams must “indict

the credibility of his employer’s explanation by showing circumstances which tend to prove that

an illegal motivation was more likely than that offered by the defendant,” and ultimately show that

it is “more likely than not” that his employer’s proffered reason is pretext. See Hedrick, 355 F.3d

at 460 (citing Pennington v. Western Atlas, Inc., 202 F.3d 902, 909-10 (6th Cir. 2000)).

       Williams first argues that he was actually terminated on the basis of his age. Williams cites

an instance in which, when discussing how Williams’s treatment might affect his health, Lee asked

how old Williams was. The district court found that this was “not enough to support a finding of

age discrimination in the decision to terminate [Williams’s] employment months later.” DE 44,

Opinion, Page ID # 1087. Williams further asks the court to consider that he was eventually

replaced by Pack, who was thirty-six years old at the time. The district court rightly considered

the issue but found that such evidence was insufficient to establish that Williams’s age was more

likely the reason for his termination than the multiple accusations of inappropriate behavior against

him. All of Lee’s questions concerning Williams’s age took place in a conversation regarding

Williams’s treatment for his recurrence of prostate cancer.        Such an inquiry in context is



                                                -9-
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


insufficient to demonstrate that Graphic Packaging terminated Williams’s employment because of

his age. Similarly, it is insufficient that Pack, who worked directly under Williams and temporarily

worked in Williams’s position during Williams’s medical leave, was promoted to Williams’s

position after his termination.

       Alternatively, Williams argues that he was terminated because of his medical leave for

cancer treatment. His claim rests on the timing of the termination of his employment soon after

his return from leave. “Although temporal proximity can demonstrate a causal connection for the

purposes of a prima facie case, it alone cannot establish pretext.” Williams v. AT&T Mobility

Servs., LLC, 847 F.3d 384, 396 (6th Cir. 2017) (citation omitted). Williams disclosed his cancer

diagnosis to Lee approximately one year before his termination; Graphic Packaging granted his

request for medical leave three months prior to his termination. This timeline fails to demonstrate

that it was more likely than not that Williams was terminated because of his medical leave.

       Williams argues that Graphic Packaging failed to consider his positive performance

reviews. But “the fact that [Williams] was a reliable employee with a good employment record is

not relevant, as it proves no more than that absent any misconduct on [Williams’s] part, [Graphic

Packaging] was unlikely to terminate his employment.” Seeger v. Cincinnati Bell Tel. Co., LLC,

681 F.3d 274, 286 (6th Cir. 2012) (citation and internal quotation marks omitted). Similarly,

Williams argues that written employee reports were unreliable because Flatt actually prepared the

statement of one employee—Doyce Elkins—and then had Elkins sign it. Yet Elkins confirmed

that he signed the short statement after it was provided to him by Flatt to review and revise.

Williams has provided no evidence that Elkins’s signed statement was somehow manipulated or

unrepresentative.




                                               - 10 -
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


       Finally, the record does not show that Graphic Packaging engaged in a conspiracy to cover

up the fact that Williams’s termination was actually based on discrimination. For example,

Williams highlights that Lee informed employees that Williams’s termination “was not due to his

health, it was due to other job-related activities.” CA6 R. 21, Reply Br., at 14; DE 30-11, Jones

Dep., Page ID # 775–76; DE 30-6, S. Williams Dep., Page ID # 693–94. This statement is entirely

consistent with Graphic Packaging’s reason for terminating Williams because of his inappropriate

behavior on the job.

       Similarly, Williams argues that Flatt engaged in a conspiracy to cover up discrimination

by quoting Flatt’s deposition in which he said “I didn’t interview anybody,” despite Flatt’s report

relying on interviews. CA6 R. 21, Reply Br., at 21; DE 30-3, Flatt Dep., Page ID # 571–72.

Williams misrepresents this quotation. Flatt said, in his deposition, “I have a point correction.

I didn’t interview anybody, I asked them to provide me with their perception of their professional

relationship with Mr. Williams; that was all I asked.” DE 30-3, Flatt Dep., Page ID # 571–72.

The statement supports Graphic Packaging’s argument.         Flatt was making it clear that the

employees were responding to a single, open-ended question. Williams also argues that the

employees were asked about previous incidents with Williams only after Flatt began his

investigation. Such inquiries are entirely consistent with conducting an internal investigation.

Williams’s rhetorical questions concerning the possible motivations of the investigation are

insufficient evidence of pretext. Williams has not satisfied his burden of showing that it is more

likely than not that Graphic Packaging had a discriminatory intent when it fired him.

                                                3.

       Finally, Williams argues that his conduct was insufficient to warrant termination of his

employment. See Pierson v. Quad/Graphics Printing Corp., 749 F.3d 530, 539 (6th Cir. 2014).



                                              - 11 -
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


Such an argument “ordinarily[] consists of evidence that other employees, particularly employees

not in the protected class, were not fired even though they engaged in substantially identical

conduct to that which the employer contends motivated its discharge of the plaintiff[.]” Hedrick,

355 F.3d at 461. Summary judgment is appropriate when a plaintiff fails to establish that those

other employees, outside of the protected class, committed errors with the same “severity and

frequency” as the plaintiff. Majewski v. Automatic Data Processing, Inc., 274 F.3d 1106, 1116

(6th Cir. 2001). Employees are “similarly situated” when they have “the same supervisor, were

governed by the same standards of conduct, and had committed the same . . . violations as

Williams, without any ‘differentiating or mitigating circumstances’ that would merit different

treatment.” AT&T Mobility Servs., LLC, 847 F.3d at 398 (quoting Smith v. Leggett Wire Co.,

220 F.3d 752, 762 (6th Cir. 2000)).

       Williams asserts that Graphic Packaging treated two other similarly-situated employees

more favorably: (1) Connie Hunt, who admitted to helping Williams cheat on a mandatory safety

exam but was not terminated; and (2) Pack, who admitted that she had discussed the rumor

regarding Lee’s alleged molestation with one other employee but was not terminated. The district

court held that neither employee was similarly situated because both were Williams’s subordinates

and neither engaged in the wide-ranging misconduct that formed the “totality of the basis for

[Williams’] termination.” DE 44, Opinion, Page ID #1080. The district court’s holding was

correct. Connie Hunt was not similarly situated because, as a supervisor, she did not report to Lee.

Meanwhile, Pack was not similarly situated because she did not report to Lee at the time that she

spoke about the rumor regarding Lee. Further, Williams has failed to provide any evidence that

Hunt or Pack engaged in similar behavior other than these two discrete instances, which were far

from the pattern of behavior that Graphic Packaging cited for Williams’s termination.



                                               - 12 -
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


                                                  C.

       Williams next argues that Graphic Packaging violated the GINA. It is “an unlawful

employment practice for an employment agency to request, require, or purchase genetic

information with respect to an individual or family member of the individual[.]” 42 U.S.C.

§ 2000ff-2(b). GINA defines “genetic information” as information about a “genetic test” or the

“manifestation of a disease or disorder in family members.” 42 U.S.C. § 2000ff(4)(A). A “genetic

test” means “an analysis of human DNA, RNA, chromosomes, proteins, or metabolites that detects

genotypes, mutations, or chromosomal changes.” 42 U.S.C. § 2000ff(7)(A).

       There are exceptions to this general prohibition, however. In relevant part, if “an employer

inadvertently requests or requires family medical history of the employee or family member of the

employee,” then the employer has not violated GINA. 42 U.S.C. § 2000ff-1(b)(1). “The exception

for inadvertent acquisition of genetic information also applies . . . where [a] manager . . . learns of

genetic information from the individual . . . without having solicited or sought the information,”

29 C.F.R. § 1635.8(b)(1)(ii)(C), or if the genetic information is obtained “in response to an

ordinary expression of concern[.]” 29 C.F.R. § 1635.8(b)(1)(ii)(B).

               For example, the exception applies when the covered entity, acting
               through a supervisor or other official, receives family medical
               history directly from an individual following a general health
               inquiry (e.g., “How are you?” or “Did they catch it early?” asked of
               an employee who was just diagnosed with cancer)[.]

Id.

       Williams now argues that Lee “repeatedly sought specific information from Williams about

his doctor’s opinions and condition – including his PSA (‘prostate specific antigen’) and familial

cancer history.” CA6 R. 19, Appellant Br., at 63. Williams stated, in deposition, that he

voluntarily told three people at Graphic Packaging, including Lee, that cancer ran in his family.



                                                - 13 -
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


Graphic Packaging never required or requested that Williams or anyone in his family submit to a

genetic test. Williams admits that he was never required, as part of his employment, to provide

genetic information; that Lee never disclosed his condition to anyone; that his disclosures were

voluntary; and that no one at Graphic Packaging directed him to disclose his condition. Even the

limited updates that Williams gave Lee concerning the progress of Williams’s treatment were

never at Lee’s direction. The district court was correct to dismiss Williams’s GINA claim. Lee

never sought out any genetic information, except insofar as he expressed concern for Williams’s

health, which was covered under the exception.

                                                 D.

       Williams contends that Graphic Packaging violated ERISA, which prohibits employers

from terminating, or otherwise discriminating against, employees who choose to exercise a benefit

to which they are entitled under their benefit plan. See 29 U.S.C. § 1140. The statute provides

that it is “unlawful for any person to discharge . . . or discriminate against a participant or

beneficiary for exercising any right to which he is entitled under the provisions of an employee

benefit plan . . . or for the purpose of interfering with the attainment of any right to which such

participant may become entitled under the plan[.]” Id.

       To establish a prima facie case of retaliation, Williams must demonstrate that (1) he was

engaged in an activity that ERISA protects; (2) he suffered an adverse employment action; and

(3) a causal link exists between his protected activity and the employer’s adverse action. Hamilton

v. Starcom Mediavest Grp., Inc., 522 F.3d 623, 628 (6th Cir. 2008). The court applies the same

burden-shifting analysis to Williams’s ERISA claim as it does to his other discrimination claims.

Crawford v. TRW Auto. U.S. LLC, 560 F.3d 607, 613–14 (6th Cir. 2009) (applying the McDonnell

Douglas burden-shifting analysis to ERISA claims).



                                              - 14 -
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


        The Sixth Circuit has recognized two different kinds of claims under Section 1140: “(1) a

‘retaliation’ claim where adverse action is taken because a participant availed [him]self of an

ERISA right; and (2) an ‘interference’ claim where adverse action is taken as interference with the

attainment of a right under ERISA.”          Hamilton, 522 F.3d at 627–28.          The plaintiff must

demonstrate that the defendant had the specific intent to violate ERISA. Smith v. Ameritech,

129 F.3d 857, 865 (6th Cir. 1997).

        In support of his ERISA claim, Williams again provides circumstantial evidence in the

form of two emails from Flatt. In the first, sent on December 8, 2015, to Evans, Flatt says that

Williams “might be holding on for medical coverage[.]” DE 30-16, Flatt Email, Page ID # 876;

DE 30-3, Flatt Dep., Page ID # 582–83. In the second, sent on December 2, 2015, Flatt says that

he and Lee chose to suspend Williams “in order to neutralize the situation and support the

business[.]” DE 30-16, Flatt Email, Page ID # 876.

        In the alternative, Williams argues that he has direct evidence of Graphic Packaging’s

intent to interfere with his rights under ERISA. In Smith v. Hinkle Manufacturing., Inc., the Sixth

Circuit considered a claim brought by an employee who was terminated after her son was

diagnosed with a serious medical condition. 36 F. App’x, 825 (6th Cir. 2002). As the court

explained, “only the alleged statement of [a supervisor] might be thought to constitute direct

evidence of an intent to economize on insurance premiums. Because [the supervisor] did not have

the authority to fire [the plaintiff], however, we are not inclined to treat [the plaintiff’s] version of

the Makin conversation as ‘direct’ evidence of the employer’s intent.” Id. at 828.

        Williams contends that his direct evidence is similar to that in Smith because “the district

court . . . overlooked the fact that Lee made the decision to terminate Williams[.]” CA6 R. 19,

Appellant Br., at 60. Therefore, he argues, Flatt’s email, in which he says that Flatt and Williams



                                                 - 15 -
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


chose to suspend Williams “in order to neutralize the situation and support the business,” is direct

evidence of Graphic Packaging’s intent to violate ERISA. This argument is flawed for two

reasons.

       First, it is misleading to say that Lee “made the decision to terminate Williams.” The

record establishes that a group of upper management, including Lee, the regional director of

operations, the regional director of human resources, the second regional director of human

resources, the vice president of human resources, and in-house counsel, had a phone call to discuss

Flatt’s recommendation and make a decision about Williams’s employment. Williams admits that

“[a]ll participants on the call agreed with the recommendation that Williams’s employment with

Graphic be terminated for violating Graphic’s Core Values.”           DE 31, Plaintiff’s Response

Statement of Facts, Page ID # 966.

       Second, there is no intent to violate ERISA demonstrated in Flatt and Lee’s stated purpose

of “neutraliz[ing] the situation and support[ing] the business.” Flatt and Lee were presented with

an employee who had previously abused and manipulated his employees and spread rumors about

upper management. No doubt addressing, even “neutralizing,” such a scenario would support the

business. Flatt’s email is insufficient to carry Williams’s burden of demonstrating that Graphic

Packaging intended to interfere with his exercise of ERISA beneits.

                                                E.

       Finally, Williams argues that Graphic Packaging failed to provide accommodations upon

his return from medical leave.        Williams bore the burden of requesting a reasonable

accommodation. Aldini v. Kroger Co. of Mich., 628 F. App’x 347, 350 (6th Cir. 2015). The

request must have “[made] it clear from the context that it [was] being made in order to conform




                                               - 16 -
No. 18-5485, Williams v. Graphic Packaging Int’l, Inc.


with existing medical restrictions.” Leeds v. Potter, 249 F. App’x 442, 450 (6th Cir. 2017) (citation

omitted). Graphic Packaging argues that Williams failed to request any such accommodation.

       Williams argues that he requested an accommodation when he told Lee in a meeting, before

his FMLA leave, that he would “probably need some help” when he returned from his treatment

and suggested “an office on the shop floor,” so that he would not have to walk up and down steps.

Yet, Williams has conceded that he was not sure he needed an accommodation. As he said during

his deposition, “I mean, it was too far in the future to make that decision, I’m assuming.” DE 24-

1, Williams Dep., Page ID # 118. In response to the question, “Did you ever request an

accommodation from Graphic Packaging International?” Williams simply answered, “No.” Id. at

120. Such a preliminary conversation is insufficient to constitute a request for a reasonable

accommodation.

                                                III.

       Williams has conceded that he engaged in many of the behaviors that clearly violated

Graphic Packaging’s Core Values. His only argument, therefore, is that the Core Value violations

were merely pretext to justify Williams’s termination, which was actually based on Graphic

Packaging discriminating or retaliating against Williams. For the reasons discussed above,

Williams has failed to demonstrate that his violations were merely pretext. Further, the district

court was correct in dismissing his other claims because he voluntarily divulged his familial history

with cancer, he has provided insufficient evidence that his termination was motivated by a desire

to punish him for utilizing his medical leave, and he failed to request a reasonable accommodation.

We thus affirm the judgment of the district court.




                                               - 17 -